PER CURIAM:
Appellants James Osburn and International Sound Technicians of the Motion Picture, Broadcast and Amusement Industries, Local 695 (collectively referred to as Local 695 for purposes of this opinion) appeal from a contempt citation issued because of their failure to comply with the provisions of a final judgment entered on May 4,1977. From the original case, appellants Timothy Mitchell and Local 695 challenge the validity of the May 4 judgment.1 Both cases have been consolidated for this appeal. We affirm in part, and remand in part.
I. Statement of the Case
International Alliance of Theatrical Stage Employees and Moving Picture Machine Operators of the United States and Canada (IATSE) is an international union of which Local 695 is a member. IATSE is also recognized by the National Labor Relations Board (NLRB) as the exclusive bargaining agent for its member locals.
As exclusive bargaining agent, IATSE negotiates two different types of contracts. First, it negotiates a general agreement which sets forth the basic employment structure for all of its member locals. Separately, IATSE conducts negotiations for tentative local agreements which incorporate both provisions from the general agreement and provisions regarding matters of local interest unique to each member local.
Prior to 1975, ratification by the affected local’s membership was required before a local agreement became effective. However, in 1975, IATSE revised its constitution *268and by-laws regarding ratification of local agreements. The new procedures adopted by IATSE provided that all local agreements would become effective upon an aggregate majority vote of the membership of the member locals, the result being that a given local could be bound by a local agreement even though a majority of its membership voted to reject the agreement.
From 1973 until 1976, Local 695 operated without a local agreement because IATSE was unable to negotiate a tentative local agreement with terms acceptable to Local 695’s members. The major stumbling block ifras the minimum manning requirement for certain sound crews.2
During 1976, IATSE reached a tentative local agreement with the Association of Motion Picture and Television Producers, Inc. (AMPTP), which included a two-person manning provision. Although a majority of Local 695’s members voted to reject the agreement, a majority of the votes cast by the members of all the affiliated locals approved the terms of the agreement. - In protest, Local 695 began fining its members who worked two-person crews. AMPTP responded by bringing an action before the NLRB alleging an unfair labor practice against Local 695.3 The Board in its ruling found that Local 695’s practice of issuing fines to members who worked two-person crews was a violation of 29 U.S.C. § 158(b)(1)(A) since such manning levels were authorized by the local agreement which had been ratified under the newly adopted procedures.
Local 695 then filed suit against IATSE and AMPTP alleging, inter alia, breach of fair representation and seeking a declaration that it was not bound by the 1976 local agreement.
Five months before trial, IATSE imposed a trusteeship upon Local 695. The trustee removed Local 695’s attorney from the case and substituted one of its own choice. In a separate action filed by the members of Local 695, the parties agreed to lift the trusteeship on May 5, 1977, and return control of Local 695 to its officers.
On April 14, 1977, the trustee on behalf of Local 695 entered into a settlement agreement with both IATSE and AMPTP in the original suit. The agreement provided in part:
1. The 1976 local agreement negotiated by IATSE and ratified by the member locals was binding upon Local 695.
2. The parties would submit an amendment regarding the disputed two-person manning provision to the membership of Local 695 for ratification.
3. The parties agreed to execute the 1976 local agreement within fifteen days of the ratification vote whether or not the amendment was accepted by the members of Local 695.
The amendment was ratified and the settlement agreement was incorporated into a final judgment which was entered on May 4, 1977.4 Local 695 filed a notice of appeal.
Approximately a year later after numerous refusals by Local 695 to execute the 1976 local agreement, AMPTP moved the district court to find Local 695 in contempt. After a hearing, the trial judge ordered Local 695 to pay AMPTP $500 per day — for a maximum period of twenty days — until the local and its business representative, James Osburn, signed the agreement; and further ordered Osburn jailed at the end of that twenty-day period unless and until the local agreement was signed.
II. Discussion
There are two appellants, Local 695 and Timothy Mitchell.
Local 695 argues that it could not be required by the district court to execute the *2691976 local agreement because refusal to sign a collective bargaining agreement constitutes an unfair labor practice within the exclusive jurisdiction of the NLRB and because requiring the local to sign the agreement would violate its first amendment rights. However, in the settlement of its lawsuit against IATSE and AMPTP, Local 695 explicitly agreed to be bound by the 1976 local agreement and to execute it. Local 695 has not challenged the validity of this settlement agreement. Local 695 is therefore bound to execute the 1976 local agreement by virtue of the settlement agreement whether or not it could be required to do so absent the settlement agreement.
Appellant Mitchell contends only that the attorney who negotiated the settlement agreement was subject to a conflict of interest. But Mitchell voluntarily selected this attorney and signed a notice of Substitution of Attorney. Moreover, Mitchell made no attempt to replace the attorney until two days of trial had been completed. By his acquiescence he waived any possible claim based on conflict of interest.
There is little doubt that the sanctions imposed by the district court will eventually motivate compliance on the part of Local 695. This fact coupled with a review of the record indicates that neither the imposition nor the severity of the sanctions constitutes an abuse of discretion. However, because these sanctions were intended to be coercive and not compensatory, we remand to the district court with instruction to modify the judgment to provide that the fine be paid to the United States rather than to AMPTP. The judgment is in all other respects AFFIRMED.

. Jurisdiction in this case is based on § 301 of the LMRA, 29 U.S.C. § 185. Among the many allegations in its complaint Local 695 alleges interference in its relationship with individual AMPTP members, impairment of its status as a collective bargaining representative, collusion between AMPTP and IATSE in the collective bargaining process and a resulting loss of employment by its membership. The dispute is therefore not merely “intra-union” requiring only an interpretation of the union constitution as was the dispute in Stelling v. IBEW, 587 F.2d 1379, 1384 (9th Cir. 1978), but rather one with “traumatic industrial and economic repercussions” which seriously affect labor-management relations. See Parks v. IBEW, 314 F.2d 886, 916 (4th Cir.), cert. denied, 372 U.S. 976, 83 S.Ct. 1111, 10 L.Ed.2d 142 (1963).


. Local 695 resisted every attempt by AMPTP to reduce the manning requirements for certain sound crews from three to two persons.


. International Sound Technicians, Local 695, and Association of Motion Picture and Television Producers, Inc., 234 NLRB No. 107 (February 9, 1978).


. Of particular significance is the fact that the judgment is the product of voluntary negotiations conducted by the three parties.